

EXHIBIT 10.2


SEPARATION AND GENERAL RELEASE AGREEMENT
 
This Separation and General Release Agreement (this “Separation Agreement”), is
entered into this 5th day of July, 2009, by and between Richard L. Taney, an
individual (the “Executive”), and Delcath Systems, Inc., a Delaware corporation
(the “Company”).
 
WHEREAS, the Executive is resigning from employment with the Company effective
July 6, 2009;
 
WHEREAS, the Executive and the Company have agreed upon the terms set forth
herein;
 
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, the Executive and the Company agree as
follows:
 
I. Resignation.  The Executive hereby resigns as an officer, employee, member,
manager and in any other capacity with the Company and each of its affiliates,
effective July 6, 2009 (the “Separation Date”); provided, however, that the
Executive does not resign from his position as a member of the Board of
Directors of the Company (the “Board”).  Concurrently with the execution of this
Separation Agreement, the Executive shall execute the letter attached as Annex A
hereto and promptly deliver such letter to the Company.  The Company and its
affiliates hereby accept such resignation, effective as of the Separation
Date.  The Executive shall be paid any accrued but unpaid base salary for
services performed through the Separation Date and payment for any unreimbursed
business expenses reasonably incurred prior to the Separation Date and timely
submitted in accordance with the Company’s reimbursement policies.
 
II. Severance.
 
A. The Company shall pay the Executive cash severance in the amount of $396,000
in a lump sum within 30 days after the Separation Date.
 
B. Based on his performance in fiscal year 2009 through the Separation Date, the
Compensation and Stock Option Committee of the Board has determined that the
Executive is entitled to a bonus in the amount of $80,000, which amount shall be
paid in a lump sum within 30 days after the Separation Date.
 
Payment of the benefits set forth in this Section II is contingent upon the
Executive’s execution and non-revocation of this Separation Agreement pursuant
to Section VI.B.5.
 
III. Health Coverage.  The Company shall pay the entire premiums due for the
Executive’s  continued participation in the Company’s medical and dental plans
under COBRA for 12 months after the Separation Date.
 
IV. Stock Options.  As of the Separation Date, the Executive is a party to
option agreements (each, an “Option Agreement”) providing for options (each, an
“Option”) to acquire shares of common stock of the Company as shown on the
attached Schedule I.  Each Option is fully vested and exercisable for the
periods stated on such Schedule I.
 
V. No Other Benefits.  The benefits provided pursuant to Sections I, II, III and
IV are in lieu of any other payments or benefits beyond the Separation Date, and
no such payments or benefits shall accrue or be payable, except for fees earned
by the Executive for services provided after the Separation Date as a
non-employee member of the Board.  The Executive specifically acknowledges and
agrees that
 

 
 

--------------------------------------------------------------------------------

 

he is entitled to receive no other severance pay or other benefits pursuant to
any plan or policy of the Company or any of its affiliates, including, without
limitation, the Employment Agreement.
 
VI. Release.
 
A. The Executive, on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges the Company and each of
its parents, subsidiaries and affiliates, past and present, as well as its and
their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, employees, stockholders, representatives, assigns, and
successors, past and present, and each of them, with respect to any claim under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Age Discrimination in Employment Act of 1967 (“ADEA”), the Family and
Medical Leave Act of 1993, the New York Human Rights Law, the New York
Retaliatory Action By Employers Law, the New York Civil Rights Law, the New
York  Nondiscrimination for Legal Actions Law, the New York Wage-Hour Law, the
New York Workers' Compensation Law, the New York Wage Payment Law, the New York
City Human Rights Law, and for  harassment, discrimination and retaliation of
any kind, or any other cause of action, or any claim, for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, workers’ compensation or disability
coverage, in each case arising out his service as an officer or  employee or his
separation from his position as an officer or employee, as applicable, committed
or omitted prior to the date of this Separation Agreement.  Notwithstanding the
foregoing, the Executive is specifically not releasing any rights he has to
indemnification by the Company in his capacity as an officer or director of the
Company, any claims he has or may have in the future in his capacity as a
director of the Company, or any claims he has for reimbursement of medical or
dental claims incurred under Company policies.  Nothing in this Section VI.A.
shall expressly or by implication diminish, decrease, discharge, release or
lessen the obligations of the Company under this Separation Agreement.
 
B. ADEA Waiver.  The Executive further expressly acknowledges and agrees that:
 
1. In return for this Separation Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Separation Agreement;
 
2. The Executive is hereby advised in writing by this Separation Agreement to
consult with an attorney before signing this Separation Agreement;
 
3. The Executive has voluntarily chosen to enter into this Separation Agreement
and has not been forced or pressured in any way to sign it;
 
4. The Executive was given a copy of this Separation Agreement on July 5, 2009
and informed that he had twenty one (21) days within which to consider this
Separation Agreement and that if he wished to execute this Separation Agreement
prior to expiration of such 21-day period, he should execute the Endorsement
attached hereto as Annex B;
 
5. The Executive was informed that he had seven (7) days following the date of
execution of this Separation Agreement in which to revoke this Separation
Agreement, and this Separation Agreement will become null and void if Executive
elects revocation during that time.  Any revocation must be in writing and must
be received by the Company during the seven-day revocation period.  In the event
that Executive exercises his right of revocation, neither the Company nor
Executive will have any obligations under this Separation Agreement.
 

 
2

--------------------------------------------------------------------------------

 

VII. No Transferred Claims.  The Executive warrants and represents that he has
not heretofore assigned or transferred to any person not a party to this
Separation Agreement any released matter or any part or portion thereof and he
shall defend, indemnify and hold the Company and each of its affiliates harmless
from and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.
 
VIII. Miscellaneous
 
A. Successors.
 
1. This Separation Agreement is personal to the Executive and shall not, without
the prior written consent of the Executive, be assignable by the Executive.
 
2. This Separation Agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Separation Agreement for all purposes.  As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the ownership of the Company or to which the Company assigns
this Separation Agreement by operation of law or otherwise.
 
B. Waiver.  No waiver of any breach of any term or provision of this Separation
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement.  No waiver shall be binding unless in writing and
signed by the party waiving the breach.
 
C. Modification.  This Separation Agreement may not be amended or modified other
than by a written agreement executed by the Executive and the Company.
 
D. Complete Agreement.  This Separation Agreement constitutes and contains the
entire agreement and final understanding concerning the Executive’s relationship
with the Company and its affiliates and the other subject matters addressed
herein between the parties, and supersedes and replaces all prior negotiations
and all agreements proposed or otherwise, whether written or oral, concerning
the subject matters hereof, it being acknowledged that Section 6 of the
Employment Agreement is incorporated herein and remains binding on the Executive
in accordance with its terms.  Except as specifically modified by this
Separation Agreement, the Option Agreements are outside of the scope of the
preceding sentence and shall continue in effect in accordance with their
terms.  Any representation, promise or agreement not specifically included in
this Separation Agreement or an Option Agreement shall not be binding upon or
enforceable against either party.
 
E. Litigation and Investigation Assistance.  The Executive agrees to cooperate,
at the Company’s sole cost and expense, in the defense of the Company or any of
its affiliates against any threatened or pending litigation or in any
investigation or proceeding by any governmental agency or body that relates to
any events or actions which occurred during or prior to the term of the
Executive’s employment with the Company.  Furthermore, the Executive agrees to
cooperate, at the Company’s sole cost and expense, in the prosecution of any
claims and lawsuits brought by the Company or any of its affiliates that are
currently outstanding or that may in the future be brought relating to matters
which occurred during or prior to the term of the Executive’s employment with
the Company.  From and after the Separation Date, except as requested by the
Company or as required by law, the Executive shall not comment upon any (i)
threatened or pending claim or litigation
 

 
3

--------------------------------------------------------------------------------

 

(including investigations or arbitrations) involving the Company or any of its
affiliates or (ii) threatened or pending government investigation involving the
Company or any of its affiliates.
 
F. Severability.  If any provision of this Separation Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Separation Agreement are declared to be severable.
 
G. Cooperation in Drafting.  Each party has cooperated in the drafting and
preparation of this Separation Agreement.  Hence, in any construction to be made
of this Separation Agreement, the same shall not be construed against any party
on the basis that the party was the drafter.
 
H. Counterparts.  This Separation Agreement may be executed in counterparts,
including via facsimile, and each counterpart, when executed, shall have the
efficacy of a signed original.  Photographic copies of such signed counterparts
may be used in lieu of the originals for any purpose.
 
I. Choice of Law; Forum; Waiver of Jury Trial.
 
1. THIS SEPARATION AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL
LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF
LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.
 
2. Except for the limited purpose of enforcing a restrictive covenant as
provided in Section 6.4 of the Employment Agreement, any legal dispute related
to this Separation Agreement and/or any claim related to this Separation
Agreement, or breach thereof, shall, in lieu of being submitted to a court of
law, be submitted to arbitration, in accordance with the applicable dispute
resolution procedures of the American Arbitration Association. The award of the
arbitrator shall be final and binding upon the parties.  The parties hereto
agree that (i) one arbitrator shall be selected pursuant to the rules and
procedures of the American Arbitration Association, (ii) the arbitrator shall
have the power to award injunctive relief or to direct specific performance,
(iii) each of the parties, unless otherwise required by applicable law, shall
bear its own attorneys’ fees, costs and expenses and an equal share of the
arbitrator’s and administrative fees of arbitration, and (iv) the arbitrator
shall award to the prevailing party a sum equal to that party’s share of the
arbitrator’s and administrative fees of arbitration.  Nothing in this Section
shall be construed as providing the Executive a cause of action, remedy or
procedure that the Executive would not otherwise have under this Separation
Agreement or the law.
 
3. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
 

 
4

--------------------------------------------------------------------------------

 

J. Advice of Counsel.  In entering this Separation Agreement, the parties
represent that they have had the opportunity to consult with attorneys and that
the terms of this Separation Agreement are fully understood and voluntarily
accepted by them.
 
K. Supplementary Documents.  All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions, in each
case that may be reasonably necessary or appropriate to give full force to the
basic terms and intent of this Separation Agreement and which are not
inconsistent with its terms.
 
L. Headings.  The section headings contained in this Separation Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Separation Agreement.
 

 
5

--------------------------------------------------------------------------------

 

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.
 



 
the “Executive”
         
/s/ Richard L. Taney
   
Richard L. Taney
 




 
the “Company”
         
Delcath Systems, Inc.,
a Delaware corporation
               
/s/ Jason Rifkin
   
By:
Jason Rifkin
   
Its:
Secretary
 






 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Options
 


Name of Company Plan
 
Date of Grant
 
Number of Shares Covered by Option (subject to adjustment in accordance with
applicable Plan)
 
Exercise Price per Share
 
Last Date on which Options May be Exercised (unless sooner terminated under
applicable Plan1)
2004 Stock Incentive Plan
 
November 14, 2006
 
40,000
 
$3.28
 
November 14, 2011
2004 Stock Incentive Plan
 
July 2, 2007
 
50,000
 
$3.90
 
5th anniversary of the Separation Date
2004 Stock Incentive Plan
 
July 2, 2007
 
100,000
 
$5.85
 
5th anniversary of the Separation Date
2004 Stock Incentive Plan
 
January 2, 2008
 
50,000
 
$1.74
 
5th anniversary of the Separation Date
2004 Stock Incentive Plan
 
July 2, 2008
 
50,000
 
$2.44
 
5th anniversary of the Separation Date
2004 Stock Incentive Plan
 
January 2, 2009
 
50,000
 
$1.24
 
5th anniversary of the Separation Date
2009 Stock Incentive Plan
 
July 2, 2009
 
50,000
 
$3.51
 
5th anniversary of the Separation Date




--------------------------------------------------------------------------------

 
1.    The Executive and Company acknowledge that (a) the Options may terminate
earlier than the dates shown on the table in accordance with the terms of the
applicable Company Stock Incentive Plan under which they were granted (for
example, if all options under the Plan are terminated in connection with a sale
of the Company) but (b) the Options otherwise shall remain exercisable through
the dates shown and (c) the Executive is under no obligation to provide services
to the Company as a director, consultant or otherwise for any period of time as
a condition to retaining his rights to exercise the Options until the dates
shown.
 